department of the treasury internal_revenue_service washington d c pore oriaies division jul uniform issue list vfr pat legend taxpayer a taxpayer b ira c roth_ira d financial_institution e ira f financial_institution g roth_ira h account account j amount amount amount amount amount dear this letter is in response to a request for a letter_ruling dated date from your authorized representative in which you request relief under sec_301 of the procedure and administration regulations p a regulations’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a is married to taxpayer b taxpayer a maintained ira c an individual_retirement_account ira under sec_408 of the internal_revenue_code the code with financial_institution e taxpayer a also maintained roth_ira d an ira under sec_408a of the code with financial_institution e taxpayer b maintained ira f an individual_retirement_account under sec_408 of the code with financial_institution g taxpayer b also maintained roth_ira h an ira under sec_408a of the code with financial_institution e on date taxpayer a transferred amount from ira c to roth_ira d on date taxpayer b transferred amount from ira f to roth_ira h at this time taxpayers a and b believed that they had successfully converted their traditional iras to roth iras unaware they were ineligible to do so for the tax_year because taxpayers a and b had adjusted_gross_income agi of amount for this tax_year the agi limit under sec_408a of the code for converting a traditional_ira to a roth_ira was dollar_figure with agi as modified under sec_408a since the modified ag of taxpayers a and b exceeded the limit for conversions during the tax_year the conversions were improper the joint form_1040 tax_return for taxpayers a and b was timely filed on date with a valid extension the tax_year is not a closed_year under the statute_of_limitations taxpayers a and b also were not aware that a conversion to a roth_ira could be recharacterized back to a traditional_ira by making an election to do so on or before the due_date of the return plus extensions for the tax_year in question the tax preparer for taxpayers a and b was not made aware of the conversions until date soon after the discovery of the improper conversions the tax preparer informed taxpayers a and b that their income amount exceeded the limit for converting funds in traditional iras to roth iras the financial advisor for taxpayers a and b contacted financial_institution e and requested that amount sec_1 and be transferred back to traditional iras he was informed that this could not be done because the request was after the date deadline for making this transfer recharacterization on date taxpayer a requested that financial_institution e transfer the entire account balance in roth_ira d amount to a non-ira investment account account on date taxpayer b also requested that financial_institution e transfer the entire account balance in roth_ira h amount to a similar non-ira investment account account j at the time the request for a private_letter_ruling was filed the internal_revenue_service the service had not discovered the need for taxpayers a and b to recharacterize the roth_ira conversions which were made in based on the foregoing facts and representations you have requested that pursuant to sec_301_9100-3 of the p a regulations taxpayers a and b each be granted an additional period of time to recharacterize their failed roth_ira conversions to traditional iras with respect to your request for relief under sec_301_9100-3 of the p a regulations code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contributions in a recharacterization the ira contribution is treated as having been sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provided with respect to the tax_year that an individual with modified agi in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides in summary that an individual with modified agi in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his or her spouse must file a joint federal_income_tax return to convert a traditional_ira to a roth_ira and that the modified agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the p a regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the p a regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the p a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the p a regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if the taxpayer's request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the p a regulations provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been made timely sec_301_9100-3 of the p a regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in taxpayer a and b’s request for a ruling dated date the authorized representative states that it is the position of the taxpayers that the grant of the extension requested will not prejudice the interests of the government because it results in the taxpayers having the same tax_liability that would have resulted if the election to recharacterize roth_ira d and roth_ira h to traditional iras had been made timely n o in this case the modified_adjusted_gross_income of taxpayers a and b exceeded the dollar_figure limit under sec_408a of the code for tax_year thus taxpayers a and b were ineligible to convert amount from traditional_ira c to roth_ira d and amount from traditional_ira f to roth_ira h in taxpayers a and b were unaware they were ineligible to convert traditional iras to roth iras until their tax preparer informed them after date that their income amount exceeded the limit for converting funds in traditional iras to roth iras upon being informed of this taxpayers a and b transferred amount from roth_ira d and amount from roth_ira h to non-ira account and non-ira account j respectively with respect to taxpayers’ request for relief we conclude that based on the information submitted and the representations contained herein we cannot grant the relief that the taxpayers requested in this case relief under sec_301_9100-1 and sec_301_9100-3 of the p a regulations is conditioned on taxpayers a and b otherwise being able to elect to recharacterize their failed roth_ira conversions in a manner that complies with the requirements of code sec_408a and sec_1_408a-5 of the i t regulations this means that the amounts to be recharacterized must still be held by the roth iras however taxpayers a and b have transferred amount sec_3 and from roth_ira d and roth_ira h respectively to non-ira accounts as a result taxpayers a and b cannot elect to recharacterize the failed conversion amounts and the taxpayers are not eligible for relief under sec_301_9100-1 and sec_301_9100-3 of the p a regulations therefore taxpayers a and b are not authorized to transfer amount in account and amount in account j to traditional iras no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is based on the assumption that all the traditional iras and roth iras described above meet the requirements of code sec_408 and sec_408a respectively at all relevant times this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to if you wish to inquire about this ruling please a power_of_attorney on file in this office contact at i d sincerely yours carter lustins manager employee_plans technical group enclosures deleted copy of this letter notice cc
